Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 1 of 9

f
COsartit! £ rd)!
Approved: yest evy b, k bf
COURTNEY L.//HEAVEY — if
Assistant United States attorney

Before: THE HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

----+--x Ama \WIT |

UNITED STATES OF AMERICA COMPLAINT

Violations of 18 U.S.c.
§ 2113 (a)

YOSEF ZIEGLER
, COUNTIES OF OFFENSE:

ROCKLAND and
DUTCHESS

Defendant.

SOUTHERN DISTRICT OF NEW YORK, ss.:

MOISES HASSELL, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation

{ “PRT! ) :

COUNT ONE
(Bank Robbery)

1. On or about January 24, 2019, in the Southern District
of New York, YOSEF ZIEGLER, the defendant, knowingly, by force
and violence, and by intimidation, did take, and attempt to
take, from the person and presence of another, property and
money and other things of value belonging to, and in the care,
custody, control, management, and possession of a bank, the
deposits of which were then insured by the Federal Deposit
Insurance Corporation (“FDIC”), and in doing so assaulted and
put in jeopardy the life of another person by the use of a
dangerous weapon or device, to wit, ZIEGLER obtained money from
a bank in Pomona, New York, by claiming that he had a bomb,
displaying a device he claimed was a bomb, and demanding that a
bank employee turn over to ZIEGLER money in the bank’s custody.

(Title 18, United States Code, Sections 2113(a) and (d).)

 

 
Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 2 of 9

COUNT TWO
(Bank Robbery)

2. On or about June 25, 2019, in the Southern District of
New York, YOSEF ZIEGLER, the defendant, knowingly, by force and
violence, and by intimidation, did take, and attempt to take,
from the person and presence of another, property and money and
other things of value belonging to, and in the care, custody,
control, management, and possession of a bank, the deposits of
which were then insured by the FDIC, and in doing so assaulted
and put in jeopardy the life of another person by the use of a
dangerous weapon or device, to wit, ZIEGLER obtained money from
a bank in Wappingers Falls, New York, by claiming that he had a
bomb, displaying an unknown device that appeared consistent with
a detonator, and demanding that a bank employee turn over to
ZIEGLER money in the bank's custody.

{Title 18, United States Code, Sections 2113(a) and ({d).)

COUNT THREE
{Bank Robbery)

3. On or about October 29, 2019, in the Southern District
of New York, YOSEF ZIEGLER, the defendant, knowingly, by force
and violence, and by intimidation, did take, and attempt to
take, from the person and presence of another, property and
Money and other things of value belonging to, and in the care,
custody, control, management, and possession of a bank, the
deposits of which were then insured by the FDIC, and in doing so
assaulted and put in jeopardy the life of another person by the
use of a dangerous weapon or device, to wit, ZIEGLER obtained
money from a bank in Fishkill, New York, by brandishing a
firearm, and demanding that a bank employee turn over to ZIEGLER
money in the bank’s custody.

(Title 18, United States Code, Sections 2113(a) and (d).,)

The bases for my knowledge and for the foregoing
charges, are, in part, as follows:

4, Tam a Special Agent with the FBI. I am personally
involved in the investigation of this matter. This affidavit is
based upon my conversations with other law enforcement officers,
my examination of reports and records prepared by law
enforcement officers, and my involvement in this investigation.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
of the facts that I have learned during the course of my

2

 

 
Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 3 of 9

‘investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated.

The Bank Robbery Pattern

5. Based on my conversation with fellow law enforcement
officers, my review of a police report from the Ramapo Police
Department, and my review of surveillance photographs, I know

that:

a. On or about January 24, 2019, at approximately
4:30 p.m., a male who has since been identified as YOSEF
ZLEGLER, the defendant, entered a bank in the vicinity of Route
202 and Ladentown Road in Pomona, New York (“Bank-1"}.

b. ZIEGLER wore dark-colored clothing, including
pants, a vest, a hoodie, boots, and a partial ski mask, with
dark-colored face paint on his face.

ec. According to witnesses at Bank-1, ZIEGLER asked
for the manager and then told the manager, in sum and substance,
that he had a bomb, and opened up his black bag, revealing two
eylinders with wires and flashing lights. Ziegler also had an
electronic device in his hand, which he claimed was a detonator.
ZIEGLER then demanded the cash secured in the bank’s vault, and
was taken to the bank’s vault, where he collected and then left
with approximately $76,000.

6. Based on my conversation with fellow law enforcement
officers, my review of a police report from the Bergen County
Police Department, and my review of surveillance photographs, I
know that:

a. On or about April 17, 2019, at approximately
12:00 p.m., a white SUV drove behind a bank off of Kinderkamack
Road, between Berthoud Street and Wayne Street in Park Ridge,
N.J. (“Bank-2”).

b. Thereafter, a male, subsequently identified as
YOSEF ZIEGLER, the defendant, walked into the bank wearing a
zip-up hooded sweatshirt, black pants and shoes, glasses, a
. Gark-colored bicycle helmet, with what appeared to be a baseball
cap on underneath, and carried a large black bag. ZIEGLER’s
face was not fully covered and thus the surveillance videos were

 

 
Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 4 of 9

able to record clear images of his face, with just a partial ski
mask covering his beard.

Cc. ZLEGLER told the manager, in sum and substance,
that he had a bomb and that he intended to rob the bank. The
manager observed that ZIEGLER had what appeared to be an
electronic device in his hand, which the manager referred to as

a “clicker.”

dad. ZIEGLER then demanded that the employees take him
to the bank's vault. Once inside the vault, one of the
employees opened up the cash box and handed ZIEGLER
approximately $30,150 in U.S. currency. As ZIEGLER left the
bank, he warned the employees not to hit the alarm button
because he had a bomb.

7. Based on my conversation with fellow law enforcement
officers, my review of a police report from the New York State
Police Department, and my review of surveillance photographs, I
know that:

a. On or about June 25, 2019, at or about 11:52
a.m., a man who has since been identified as YOSEF ZIEGLER, the
defendant, entered a bank (“Bank-3”) in the vicinity of Route 9,
between Myers Corners Road and Sergeant Palmateer Way, in
Wappingers Falls, New York.

b, ZIEGLER wore a dark hooded sweatshirt, ski mask,
dark pants and dark boots, and carried an unknown item in his
hand that appeared to be attached to wires.

Cc. ZIEGLER announced that he had a bomb and told

employees in sum and substance, that they had 30 seconds to give
him what he wanted. ZIEGLER then demanded to be taken to the

vault, where he instructed the employees to take out the money
and put it in a garbage can. After the employee gave ZIEGLER
over $22,000 of Bank-3's money, ZIEGLER fled.

8. Based on my conversation with fellow law enforcement
officers, my review of a police report from the Fishkill Police
Department, and my review of surveillance photographs, I know
that:

a. On or about October 29, 2019, at or about
11:58 a.m., a man who has since been identified as YOSEF
ZIEGLER, the defendant, drove into the parking lot of a bank
(“Bank-4"}, located in the vicinity of Route 52, between

4

 

 
Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 5 of 9

Westview Drive and Cedar Hill Road, in Fishkill, New York.
ZIEGLER drove a 2019 white Dodge Ram 1500 with no visible

license plate.

b. ZIEGLER wore a dark gray hooded sweatshirt, black
vest, baseball cap, surgical mask, dark pants, black boots, and
Carried a black bag and a handgun.

ec. Once inside the bank, ZIEGLER pointed the handgun
in the direction of the employees, asked for the manager, and
demanded, in sum and substance, that the employees empty the
bank’s vault, teller drawers, and ATM vault. After employees
gave ZIEGLER approximately $105,000 of Bank-4's money, ZIEGLER
left, telling the employees to wait 30 seconds before calling
the police.

YOSEF ZIEGLER IS IDENTIFIED

9. Based on my review of the police report prepared by
the Fishkill Police Department, I know that on or about
October 29, 2019, a witness who was in Bank-4 at the time of the
robbery, was able to take a picture of the white Dodge Ram that
the bank robber drove.

10. Based on an examination of photographs of the white
Dodge Ram, law enforcement identified numerous aftermarket
options. Specifically, the tool box, bed cover, short radio
antenna, and “Hemi” tag with a single exhaust pipe were all
aftermarket options. After visiting several Dodge dealerships
and providing them with photographs of the vehicle, law
enforcement learned that these items were all aftermarket
options, which made the vehicle distinctive and fairly unique.

11. Based on my conversation with the Detective from the
Special Investigations Squad of the Bergen County Prosecutor’s
Office (the “Detective”) who has been involved in investigating
this matter, I know that on or about November 14, 2019, a
Fishkill N.Y. detective advised that he had done a search of all
white Dodge Ram 1500 models through the N.Y. State Department of
Motor Vehicle database and crosschecked those vehicles against
Automatic License Plate Recognition (“ALPR”) reads. In one of
the ALPR reads the detective located a white Dodge Ram 1500 that
had a similar looking tool box and bed liner to that in the
photograph of the above white Dodge Ram. This 2019 white Dodge
Ram 1500 bore N.Y. Registration JFP4871 and was registered to a
company with an address in Spring Valley, New York.

 

 
Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 6 of 9

12. A search of a law enforcement database, specifically
TransUnion TLO, found that one of the listed residents of the
Spring Valley address was YOSEF ZIEGLER, the defendant.1

13. I compared a picture from the Facebook page for Joseph
Ziegler and DMV records for YOSEF ZIEGLER, the defendant, to the
photographs from the surveillance footage of the Bank-2 robbery,
where ZIEGLER’s face was visible, and confirmed that they were
the same person.

14. Based on information from the ISO database,? law
enforcement learned that YOSEF ZIEGLER, the defendant,
identified his phone number as a number ending in 6078 (the
“6078 Number”) after he was in automobile accidents in or about
2016. Based on information from the cellsite provider for the
6078 Number, I know that the subscriber for the 6078 Number is
the father of YOSEF ZIEGLER, the defendant. In addition, the
phone number that the 6078 Number most frequently communicated
with between January 1, 2019 to on or about November 1, 2019 was
a phone number for which ZIEGLER’s wife or ex-wife ig the
subscriber.

15. On or about November 14, 2019, law enforcement
obtained precision location information for the 6078 Number,
which led law enforcement to an EMT company in Eastchester, New
York.

16. On or about November 15, 2019, while conducting
surveillance in the vicinity of the EMT in Eastchester, New
York, I observed a man working as an EMT who I was able to
identify as YOSEF ZIEGLER, the defendant, based on a comparison
of the photograph from the surveillance of the Bank-2 robbery

and Facebook photographs from Joseph Ziegler's Facebook page,
ineluding one Facebook photograph where Joseph Ziegler was

wearing an EMT uniform. Accordingly, I was able to confirm that
ZIEGLER continued to possess the phone assigned the 6078 Number
because the precision location information from that phone was

 

1 TransUnion TLO is an open-source database that collects
information regarding individuals, including mailing addresses,
based on records from utility companies, including information
from cable, cellphone, and car companies, as well as mortgage
records.

2 Tso is an insurance fraud detection database that collects
information about insurance premiums collected and losses paid by
insurance companies.

 

 
Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 7 of 9

consistent with where law enforcement observed ZIEGER when
conducting surveillance on or about November 14-15, 2019 and
November 18 through 22, 2019.

17. Based on historical cellsite analysis for the 6078
Number, I know that the 6078 Number did not register location
information during the Bank-1, Bank-2, Bank-3, or Bank-4
robberies, which I understand is consistent with the phone being
turned off or placed in airplane mode.

18. Based on cellsite information for the 6078 Number and
surveillance footage, I know there is a reasonable basis to
believe that YOSEF ZLEGLER, the defendant, was at each bank a
day or two before each robbery. Specifically:

a. Based on historical cellsite data for the 6078
Number, I know that the 6078 Number was in the vicinity of each
bank in the day or two prior each robbery.

b. Based on surveillance footage from the vicinity
of Bank-1, Bank-2, and Bank-4, I know that in the day or two
before each respective robbery, a car matching the kind used in
the respective robbery parked in the parking lot of each bank.

c. An employee of Bank-2 told law enforcement that
the day before the Bank-2 robbery, just after the employee had
closed the bank, a man drove up and peered inside the bank.

d. Surveillance footage from Bank-3 shows that the
day before the Bank-3 robbery, a man that I was able to identify
as YOSEF ZIEGLER, the defendant, walked into the bank’s atrium
after the bank was closed and peered into the bank.

19, Based on my training and experience, and conversations
with other law enforcement officers, I know that individuals who
commit bank robberies often go to the location that they plan to
rob a day or two prior to the robbery in order to plan the
rebbery. Specifically, robbers conduct this surveillance to
determine the layout of the target location, including entrances
and exits, so they can plan their swift exit, including where to
park any getaway vehicle. The surveillance can also help the
robbers determine where security cameras are located so they can
make plans to avoid detection, and in the case of banks, where
the ATMs, vault, or tills they intend to rob, might be located.

20. Based on my review of the police reports and
surveillance footage from each of the above-described robberies,

 

 
Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 8 of 9

T know that there were numerous similarities between them.
Below are just a few:

a. Each bank was located in the vicinity of a
shopping center and off of a main road or highway.

b. The suspect in each of the robberies had a
similar physical build, and wore similar types of dark-colored
clothing.

c. In the robbery of Bank-1, Bank-2, and Bank-3, the
robber claimed to have a bomb and also had what appeared to be a
pocket knife sticking out of his pants pocket.

d. As described above, the 6078 Number was
consistently not registering location information during each
robbery, but was in the vicinity of each bank a day or two prior
to each robbery.

Search Warrant

21. On or about November 26, 2019, I, along with other law
enforcement officers, participated in a search warrant that
included, two residences where YOSEF ZIEGLER, the defendant, had
been residing, a vehicle ZIELGER had been driving, and a storage
unit that he had been renting.

22. Based on my participation in the search of one of
ZIELGER's residences, I know that law enforcement found: a bb-
gun that is similar in appearance to the gun used in connection
with the robbery on or about Cctober 29, 2019; a pocket knife
that appears similar to that used in the first three robberies
described above; and approximately $70,000 in United States
currency.

23. Based on my conversation with other law enforcement
officers, I know that in the storage unit that ZIEGLER was
renting, law enforcement found $2,500 cash wrapped in money ties
labeled with “TrustCo Bank,” and a bike helmet resembling the
helmet used in connection with the robbery on or about April 17,
2019.

Federal Deposit Insurance Corporation

24. From my review of publicly available materials, as
well as my training and experience as a Special Agent of the

 

 
Case 7:19-cr-00916-NSR Document1 Filed 11/26/19 Page 9 of 9

FBI, I know that, at all relevant times, the deposits of Bank-1,
Bank-2, Bank-3, and Bank-4 were insured by the FDIC.

WHEREFORE, the deponent respectfully requests that YOSEF
ZIEGLER, the defendant, be imprisoned or bailed, as the case may

MOISES HASSELL
Special Agent
Federal Bureau of Investigation

Sworn to before me this
26th day of November, 2019

Cece O. FD ‘Cn if? er
THE HONORABLE JUDITH C. McCARTHY

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 
